Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered rejections under 35 USC 112 are withdrawn. Independent claims 1, 19, 33, 47 are allowable over the prior art of record. For example, Grefe does not teach a two-stage compressor, etc… Grefe also does not teach wherein the second compression means further includes two, first and second serially-connected compressors, etc… Grefe also does not teach wherein the second compression means further includes a dual-cylinder compressor for each receiving and compressing a portion of the refrigerant vapor from the evaporator means and the combination of the pressurized vapor from the first compression means, etc… Grefe also does no teach wherein the second compression means further includes two, first and second parallelly-connected compressors for each receiving and compressing a portion of the refrigerant vapor from the evaporator means and the combination of the pressurized vapor from the first compression means, etc… As independent claims 1, 19, 33, 47 are allowable over the art of record, therefore claims 2, 7-18, 20-32, 34-46, 48-59, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763